Is 44 (Rev. 9685 ELID 2OsaeeikO92-CMA DocumerCIVIL HOYER GHBED Docket 03/12/2020 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.

I. (a) PLAINTIFFS God's Blessing Ltd. and Roger West DEFENDANTS
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF

THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Farris J. Martin III and James W. Stroup, Stroup & Martin, P.A.,
119 SE 12th Street, Ft. Lauderdale, FL 33316, Tel. 954-462-8808

(d) Check County Where Action Arose: (@ MIAMI-DADE O MONROE [ BROWARD [1 PALMBEACH [J MARTIN O1ST.LUCIE CI INDIANRIVER [] OKEECHOBEE [] HIGHLANDS

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
(For Diversity Cases Only) and One Box for Defendant)
00 | +U.S. Government W713 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State oO (1 1 séIncorporated or Principal Place O4 4
of Business In This State
0 2. U.S. Government 04 Diversity Citizen of Another State O12 © 2 Incorporated and Principal Place O5 05
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a O13 OC 3. Foreign Nation Oe 6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
(110 Insurance PERSONAL INJURY PERSONALINJURY [1 625 Drug Related Seizure (11422 Appeal 28 USC 158 U1 375 False Claims Act
(120 Marine C310 Airplane (1 365 Personal Injury - of Property 21 USC 881 []423 Withdrawal 1 376 Qui Tam (31 USC
(1130 Miller Act (315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729 (a))
C0 140 Negotiable Instrument Liability C1 367 Health Care/ 1 400 State Reapportionment
[150 Recovery of Overpayment [[] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 00 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C1 820 Copyrights O 430 Banks and Banking
(11151 Medicare Act (330 Federal Employers’ Product Liability (830 Patent . 01 450 Commerce
[1152 Recovery of Defaulted Liability (1 368 Asbestos Personal io2 Falent Appliesten 1 460 Deportation
g
Student Loans (1 340 Marine Injury Product (1840 Trademark _ D1 470 Racketeer Influenced and
(Excl. Veterans) (345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
(1153 Recovery of Overpayment Liability PERSONAL PROPERTY [] 710 Fair Labor Standards (861 HIA (1395ff) OD 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 1 370 Other Fraud Act (0 862 Black Lung (923) 0 490 Cable/Sat TV
(1 160 Stockholders’ Suits (1 355 Motor Vehicle 0 371 Truth in Lending DD 720 Labor/Megmt. Relations (1 863 DIWC/DIWW (405(g)) 1 850 Securities/Commodities/
(190 Other Contract Product Liability 1 380 Other Personal L740 Railway Labor Act L864 SSID Title XVI Exchange
‘ontract Product Liabilit ther Persona roperty Damage amily and Medical x ther Statutory Actions
Oissc duct Liability [360 Other Personal Property Damage £1751 Family and Medical 1 865 RSI (405(g)) [dd 890 Other Statutory Acti
(196 Franchise Injury 1 385 Property Damage Leave Act 1 891 Agricultural Acts
LC 362 Personal Injury - Product Liability OD 790 Other Labor Litigation 0 893 Environmental Matters
Med. Malpractice (791 Empl. Ret. Inc. 1 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS Security Act FEDERAL TAX SUITS Act
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: (870 Taxes (U.S. Plaintiff 1 896 Arbitration
1 220 Foreclosure (441 Voting 0 463 Alien Detainee or Defendant) (0 899 Administrative Procedure
(1 230 Rent Lease & Ejectment | [] 442 Employment oO lee Motions to. Vacate Oo nie a Third Party 26 Act/Review or Appeal of
443 Housi 428
0 240 Torts to Land Oo Ae otte a Other: Agency Decision
CO 245 Tort Product Liability (11445 Amer. w/Disabilities - [] 530 General IMMIGRATION Ee] So Lonsnationalty, of Sete
1 290 All Other Real Property Employment (1 535 Death Penalty CO 462 Naturalization Application
(1 446 Amer. w/Disabilities- [] 540 Mandamus & Other [] 465 Other Immigration
Other (1 550 Civil Rights Actions
(1 448 Education (11 555 Prison Condition
560 Civil Detainee —
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only) Oo
or 7 ; Transferred from 6 Multidistrict oo.
2! Peedi o- for eas O% (Se vi O 4 = instated [] 5 another district Litigation EI? Appeal to Os Multidistrict Os Remanded from
° Court below) Reopened (specify) Transfer District Judge Litigation Appellate Court
from Magistrate = Direct
Judgment File
VI. RELATED/ (See instructions): a) Re-filed Case OYES ei NO b) Related Cases OYES #1 NO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:

 

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):

VII. CAUSE OF ACTION 46 U.S.C. Sec. 30501 et. seq.; complaint for exoneration from or limitation of vessel owners' liability.
LENGTH OF TRIAL via 5 days estimated (for both sides to try entire case)

VIII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION ‘ . a
COMPLAINT: O UNDERFRCP.23 DEMAND $0.00 CHECK YES only if demanded in complaint:
JURY DEMAND: OYes No

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DAT: SIGNATURE OF ATTORNEY OF RECORD a

* March 12, 2020 . © :
“ bei pcp \ ‘ Ma \ a
q

FOR OFFICE USE ONLY
RECEIPT # AMOUNT IFP JUDGE MAG JUDGE
